DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 06/30/2022. Amendments received on 06/30/2022 have been entered. As per applicant claims 4-5, 12, 18 and 19 have been canceled. Claims 22-25 are newly added claims. Accordingly claims 1-3, 6-11, 13-17 and 20-25 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-11, 13-17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 1, newly added limitations “A method of a smart box cooler comprising a computing device, the method comprising: identifying, by the computing device, a delivery of one or more items initiated by a user that is associated with the smart box cooler; in response to identifying the delivery initiated by the user that is associated with the smart box cooler, transmitting, by the computing device and over a network to an additional computing device of an additional user that is addition to the user that is associated with the smart box cooler and that is associated with the delivery of the one or more items, (i) an identifier for the smart box cooler, and (ii) authorization data for the smart box cooler that is specific to the delivery of the one or more items” does not have support in the original filed specification. Applicant pointed to “smart box cooler application 221” in fig. 4A and paragraph [0097]. However the smart box cooler application 221 does not perform the claimed steps. Namely, “smart box cooler application 221” does not transmit over a network to an additional computer device … (i) an identifier … and (ii) authorization data…items, in response to identifying the delivery initiated by the user that is associated with the smart box cooler.
Claims 2-3, 6-8 and 21-25 depend directly or indirectly on claim 1 and inherent the same deficiency.
Claims 9 and 15 claim the similar subject matter as claim 1 and are rejected in the same manner as claim 1.
Claims 10-11, 13 and 14 depend directly or indirectly on claim 9 and inherent the same deficiency.
Claims 16-17 and 20 depend directly or indirectly on claim 1 and inherent the same deficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hall et al. (US 9,811,958) discloses an apparatus for more efficiently enabling secure access to an enclosure.
Caterino et al. (US Pub 2017/0124510) discloses method and system for ensuring secure delivery of parcels using receptacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683